Exhibit 10(dd)

EFH

SALARY DEFERRAL PROGRAM

 

 

 

 

 

As amended, effective January 1, 2010



--------------------------------------------------------------------------------

Contents

 

 

 

EFH Salary Deferral Program

  

Section 1. Purpose

   1

Section 2. Definitions

   1

Section 3. Deferral Eligibility and Participation

   7

Section 4. Election to Defer

   8

Section 5. Matching Awards, Vesting and Forfeitures

   8

Section 6. Investments and Earnings

   9

Section 7. Participant Accounts

   12

Section 8. Distribution of Accounts

   12

Section 9. Certain Elections for Pre-April 1, 1998 Participants

   16

Section 10. Nontransferability

   16

Section 11. Designation of Beneficiaries

   17

Section 12. Rights of Participants

   17

Section 13. Administration

   17

Section 14. Amendment or Termination of the Plan

   18

Section 15. Corporate Changes

   18

Section 16. Requirements of Law

   20

Section 17. Withholding Taxes

   20

Section 18. Investment and Funding

   20

 

i



--------------------------------------------------------------------------------

EFH SALARY DEFERRAL PROGRAM

(Amended effective January 1, 2010)

Section 1. Purpose

1.1 Purpose. The EFH Salary Deferral Program (the “Plan”) was established,
effective April 1, 1991. The Plan is being amended and restated, effective as of
January 1, 2010, to reflect that, as of such date, the Plan is being split into
two separate plans, in connection with which Oncor Electric Delivery Company LLC
(“Oncor”) will establish the Oncor Salary Deferral Program (“Oncor Plan”), which
shall be a spin-off from this Plan, and which represents all liabilities and
proportional assets of the Plan relating to employees of Oncor, and all other
Participants will continue to be covered under this Plan. This amendment and
restatement furthermore reflects that benefits under this Plan are being offset
by certain additional benefits to be provided under the EFH Retirement Plan.

The primary purpose of the Plan is to provide a mechanism for certain key
employees of Participating Employers to defer a portion of their Salary and
Bonus, to motivate key employees, and to recognize the contributions of such
employees to the Company as the Plan sponsor. The Plan is designed as an
unfunded arrangement maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees as
determined under the provisions of Section 201(2) of the Employee Retirement
Income Security Act of 1974.

Section 2. Definitions

2.1 Definitions. Whenever used herein, the following terms shall have the
meanings set forth below:

(a) “Account” means the individual account maintained by the Company for each
Participant for recording deferrals of Salary, Bonus and DICP Amounts made by
each Participant in the Plan, Matching Awards made on behalf of each Participant
in the Plan, and earnings on such Deferrals and Matching Awards.

(b) “Adjustment Date” means the last day of each calendar quarter and such other
dates as the Committee in its discretion may prescribe.

(c) “Beneficiary” means the person or persons named by the Participant as the
recipient(s) of any distribution remaining to be paid to the Participant under
the Plan upon the Participant’s death.

(d) “Board of Directors” means the Board of Directors of the Company.

(e) “Bonus” means the cash portion of any annual incentive award paid by a
Participating Employer to a Participant with respect to services to be performed
by a Participant during a Plan Year under an annual incentive plan adopted by
such Participating Employer.

 

1



--------------------------------------------------------------------------------

(f) “Business Unit” means a subsidiary, division or operating unit of the
Company designated by the Chief Executive of the Company which will focus on its
own unique products, services and markets.

(g) “Change in Control” means the occurrence of any one or more of the following
events:

(i) individuals who, on May 20, 2005, constitute the Board of Directors (the
“Board”) of the Company (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to May 20, 2005 whose election or nomination for election
was approved by a vote of at least two-thirds of the Incumbent Directors then on
the Board (either by a specific vote or by approval of the proxy statement of
the Company in which such person is named as a nominee for director, without
written objection to such nomination) shall be an Incumbent Director; provided,
however, that no individual initially elected or nominated as a director of the
Company as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be an Incumbent Director;

(ii) any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and as used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding securities eligible to vote for the election
of the Board (the “Company Voting Securities”); provided, however, that the
event described in this paragraph (ii) shall not be deemed to be a Change in
Control by virtue of any of the following acquisitions: (A) by the Company or
any entity a majority of the voting securities or other voting interests of
which are owned, directly or indirectly, by the Company (“Subsidiary”), (B) by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any Subsidiary, (C) by any underwriter temporarily holding securities
pursuant to an offering of such securities, (D) pursuant to a Non-Qualifying
Transaction (as defined in paragraph (iii) below), (E) with respect to any
Eligible Executive, pursuant to any acquisition by such Eligible Executive or
any group of persons including such Eligible Executive (or any entity controlled
by such Eligible Executive or controlled by any group of persons including such
Eligible Executive); or (F) a transaction (other than one described in paragraph
(iii) below) in which Company Voting Securities are acquired from the Company,
if a majority of the Incumbent Directors approve a resolution providing
expressly that the acquisition pursuant to this clause (F) does not constitute a
Change in Control under this paragraph (ii);

 

2



--------------------------------------------------------------------------------

(iii) the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
Subsidiaries that requires the approval of the Company’s shareholders other than
approval required solely by Article XI of the Company’s articles of
incorporation, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination: (A) more than 50% of the total voting power of (x) the
corporation or other entity resulting from such Business Combination (the
“Surviving Corporation”), or (y) if applicable, the ultimate parent corporation
or other entity that, directly or indirectly, has beneficial ownership of at
least 95% of the voting securities eligible to elect directors (or persons
performing similar functions) of the Surviving Corporation (the “Parent
Corporation”), is represented by Company Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by voting securities into which such Company Voting Securities were
converted or for which such Company Voting Securities were exchanged pursuant to
such Business Combination), and such voting power of the Parent Corporation (or,
if there is no Parent Corporation, the Surviving Corporation) among the holders
thereof is held in substantially the same proportion as the voting power of such
Company Voting Securities held by the holders thereof immediately prior to the
Business Combination, (B) no person (other than any employee benefit plan (or
related trust) sponsored or maintained by the Surviving Corporation or the
Parent Corporation, as the case may be, or any Subsidiary thereof), is or
becomes the beneficial owner, directly or indirectly, of 25% or more of the
total voting power of the outstanding voting securities eligible to elect
directors (or persons performing similar functions) of the Parent Corporation
(or, if there is no Parent Corporation, the Surviving Corporation) and (C) at
least a majority of the members of the board of directors (or similar governing
body) of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) following the consummation of the Business Combination
were Incumbent Directors at the time of the Board’s approval of the execution of
the initial agreement providing for such Business Combination or, if any
director was elected after such time but prior to the consummation of such
Business Combination, such director was elected to fill a vacancy on the Board
created in the ordinary course and qualifies as an Incumbent Director (any
Business Combination which satisfies all of the criteria specified in (A),
(B) and (C) above shall be deemed to be a “Non-Qualifying Transaction”); or

(iv) the consummation of a complete liquidation or dissolution of the Company
required to be approved by the Company’s shareholders or a sale of all or
substantially all of the assets of the Company and its Subsidiaries, considered
as a whole.

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 25% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.

(h) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(i) “Committee” means the Non-Qualified Plan Committee of the Company, whose
members are appointed from time to time by the Board of Directors or the Chief
Executive of the Company.

 

3



--------------------------------------------------------------------------------

(j) “Company” means Energy Future Holdings Corp., its successors and assigns.

(k) “Company Stock” shall mean shares of common stock of the Company, having no
par value.

(l) “Deferral” means the deferral of Salary, Bonus and/or DICP Amounts under
this Plan as provided for in Section 4 hereof.

(m) “Deferral Period” means the period of deferral, beginning with the first day
of the applicable Plan Year, which shall be seven years for the Seven Year
Option and which shall be the period ending with Retirement for the Retirement
Option (or six months thereafter with respect to specified employees as provided
under Section 8.3). Notwithstanding the foregoing, the Deferral Period shall end
on the date of death, Disability, or Separation from Service (or six months
thereafter with respect to specified employees as provided under Section 8.3)
and, to the extent that amounts otherwise eligible for distribution under this
Plan combined with the Participant’s other remuneration exceeds the Applicable
Employee Remuneration for such year, the Deferral Period for such excess amount
shall end with Retirement or such earlier date as of which such amounts, or any
part thereof, combined with other remuneration does not exceed the Applicable
Employee Remuneration. For purposes of this definition, “Applicable Employee
Remuneration” means applicable employee remuneration as that term is defined in
Section 162(m), or any successor provision, of the Code. Transition Provision:
Notwithstanding any other provisions contained herein, the Deferral Period for
amounts subject to an Election made for periods prior to April 1, 1998, shall be
the Deferral Period applicable at the time of the Election.

(n) “DICP” means the EFH Deferred and Incentive Compensation Plan, as it may be
amended from time to time.

(o) “DICP Amounts” means amounts deferred to this Plan prior to January 1, 2006,
which would have been distributed under the DICP if not for the deferral of such
amounts hereunder.

(p) “Disability” means a medically determinable physical or mental impairment
that can be expected to last for a continuous period of not less than 12 months,
as a result of which the Participant is entitled to receive, and has been
receiving for a period of not less than three months, income replacement
benefits under one or more plans of the Company.

(q) “Early Retirement” means Retirement at age fifty-five or later but prior to
Normal Retirement.

(r) “EFH Stock Fund Account” shall mean the notional subaccount established on
behalf of a Participant with respect to the portion of such Participant’s
Account as is designated pursuant to Section 6.3 to be deemed invested in
Company Stock.

 

4



--------------------------------------------------------------------------------

(s) “EFH Stock Fund Account Distribution Event” shall mean the earliest to occur
of any of the following change in control events: (i) any one person, or more
than one person acting as a group (as determined in accordance with Treasury
Regulation Section 1.409A-3(i)(5)(v)(B)) (a “Person”), acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) assets of the Company that have a total gross fair
market value of 90 percent or more of the gross fair market value of all the
assets of the Company immediately before such acquisition or acquisitions
(subject, however, to the limitations of Treasury Regulation
Section 1.409A-3(i)(5)(vii)(B)); (ii) any Person acquires ownership of capital
stock of the Company that, together with stock held by such Person, constitutes
more than 50 percent of the total fair market value or total voting power of the
stock of the Company; or (iii) a majority of members of the Company’s Board of
Directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of the Company’s Board
of Directors before the date of the appointment or election; provided, however,
that in the case of clauses (i) and (ii), an EFH Stock Fund Account Distribution
Event shall not be deemed to occur unless such event results in such Person
gaining control of more seats on the Company’s Board of Directors than the
Sponsor Group.

(t) “Eligible Employee” shall mean an employee of a Participating Employer whose
Salary, as of October 1 of the previous year, meets or exceeds a threshold
Salary level (which shall not be less than $100,000) and/or other criteria
established by the Plan Administrator for each Plan Year based on such factors
as the Plan Administrator deems appropriate. Neither individuals whose benefit
under the Plan have been transferred to the Oncor Plan, nor members of the SPC,
shall be Eligible Employees hereunder.

(u) “Management Stockholder’s Agreement” shall mean the form of Management
Stockholder’s Agreement, to be entered into between the Company and the
Management Stockholders (as defined in the Management Stockholder’s Agreement),
relating to investment in Company Stock and options for Company Stock.

(v) “Matching Award” means matching contributions made by the Participating
Employers pursuant to section 5.1 of the Plan.

(w) “Normal Retirement” means Retirement at age sixty-two or later.

(x) “Participant” means an Eligible Employee who elects to participate in the
Plan and whose Account(s) has not been completely distributed; provided,
however, that “Participant” shall not include any individual whose benefit under
this Plan has been assumed by the Oncor Plan.

(y) “Participating Employer” means the Company and each of its subsidiaries,
affiliates or Business Units which are approved by the Committee for
participation in this Plan. The Participating Employers, as of the date of the
restatement of this Plan, are listed on Exhibit “A” attached hereto.
Participation in the Plan by additional Participating Employers will commence as
of the beginning of the Plan Year following Committee approval of such
participation.

 

5



--------------------------------------------------------------------------------

(z) “Plan Administrator” means the person(s) or entities appointed by the
Committee to assist in carrying out the operation of the Plan.

(aa) “Plan Year” means the twelve-month period beginning January 1 and ending
December 31.

(bb) “Rate” means the earnings rate to be applied to certain Deferrals and
Matching Awards under Section 6.2 and pursuant to Section 9.1 hereof for the
Deferral Period which shall be the greater of: (i) the actual earnings rate, as
determined by the Trustee, for assets held in Trust under the Seven-Year Option
and invested in accordance with the provisions of Section 6.2; and (ii) the
Alternative Rate. The term “Alternative Rate” shall mean the average earnings
rate, as determined by the Trustee, of interest rates payable on Treasury Notes
of the United States Government with a maturity period of ten years. Income
credited under the Alternative Rate shall be determined by multiplying the
Alternative Rate for the Plan Year within the Deferral Period times the average
balance in the Account for such Plan Year, including income earned for prior
periods. Income on all Accounts under the Plan shall be deemed to have been
earned on a consistent basis.

(cc) “Retirement” means termination of employment from a Participating Employer
upon attaining age 65, or as early as attaining age 55 with at least 16 years of
Service.

(dd) “Retirement Option” means the option to defer receipt of certain amounts of
Salary, Bonus and/or DICP Amounts until Retirement.

(ee) “Salary” means the annualized rate of normal base pay earnings, prior to
any deferrals, of an Employee exclusive of overtime, bonuses or any fringe
benefits.

(ff) “Sale Participation Agreement” shall mean the form of Sale Participation
Agreement, to be entered into between Texas Energy Future Holdings Limited
Partnership and the Management Stockholders, relating to investment in Company
Stock and options for Company Stock.

(gg) “Separation from Service” means termination of employment under
circumstances that would qualify as a “separation from service” for purposes of
Code Section 409A and the regulations issued thereunder.

(hh) “Service” shall mean the aggregate period of employment of a Participant
with all Participating Employers, determined on an elapsed time basis.

(ii) “Seven Year Option” means the option to defer receipt of certain amounts of
Salary, Bonus and/or DICP Amounts for seven years.

(jj) “SPC” means the Strategy and Policy Committee of the Company, whose members
are appointed from time to time by the Chief Executive of the Company.

(kk) “Sponsor Group” shall mean investment funds affiliated with Kohlberg Kravis
Roberts & Co. L.P., TPG Capital, L.P. and Goldman, Sachs & Co., who contributed
certain funds to Texas Energy Future Holdings Limited Partnership, a Delaware
limited partnership, in exchange for limited partnership units.

 

6



--------------------------------------------------------------------------------

(ll) “Trust” means the trust(s) established by the Company to assist it in
meeting its obligations under the Plan.

(mm) “Trustee” means the trustee appointed by the Committee to hold assets of
the Plan.

(nn) “Unforeseeable Emergency” means a severe financial hardship to a
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse or a dependent (as defined in Code section 152(a)) of a
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstance arising as a result of
events beyond the control of the Participant.

(oo) “Valuation Date” means each date as of which the Board of Directors
certifies the value of one share of Company Stock, which certification shall be
final and binding on all interested parties.

(pp) “Vesting Period” means the period beginning with the date of the beginning
of the Plan Year of deferral and ending with the end of the seventh Plan Year.

Section 3. Deferral Eligibility and Participation

3.1 Eligibility. An Eligible Employee shall be eligible to participate in the
Plan as of the date that he satisfies the eligibility requirements set forth
herein. All Eligible Employees will be given the opportunity, annually during an
election period prior to the beginning of a Plan Year, to participate in the
Plan during such Plan Year. Additionally, an Eligible Employee may elect,
irrevocably, by written notice to the Plan Administrator on an election form, at
the time(s), and in the manner prescribed by the Plan Administrator, to make
DICP Deferrals under the Retirement Option, the Seven Year Option, or a
combination thereof, in one percent (1%) increments up to a maximum of one
hundred percent (100%) of DICP Amounts; provided that such DICP Deferral
election is made at least twelve months prior to the date that such amounts
would otherwise mature under the DICP, and provided further that this sentence
shall apply only to amounts that would otherwise mature under the DICP prior to
January 1, 2006. Individuals who first become Eligible Employees during the Plan
Year shall be notified of their eligibility and shall be given the opportunity,
during the thirty (30) day period following the date of initial eligibility, to
participate in the Plan for the remainder of such Plan Year. Elections with
regard to participation during a Plan Year shall be irrevocable.

3.2 Participation. All Eligible Employees may elect to participate in this Plan,
and defer Salary and Bonus and/or DICP Amounts in the manner prescribed in
Section 4.1 below.

 

7



--------------------------------------------------------------------------------

Section 4. Election to Defer

4.1 Deferral Election. An Eligible Employee may elect, irrevocably, by written
notice to the Plan Administrator on an election form at the time(s), and in the
manner prescribed by the Plan Administrator, to make Deferrals during the Plan
Year of a percentage of Salary and/or Bonus, under the Retirement Option, the
Seven Year Option, or a combination thereof, in one percent (1%) increments, up
to a maximum of fifty percent (50%) of Salary and eighty-five percent (85%) of
Bonus. Such election shall be made by an individual who first becomes eligible,
during the period specified in Section 3.1, and by all other Participants during
the election period prescribed by the Plan Administrator, which shall be, prior
to the first day of the Plan Year to which such election relates.

4.2 Salary Deferrals. Salary deferred under the Plan will be ratably deducted in
each pay period during the Plan Year.

4.3 Bonus Deferrals. Bonus deferred under the Plan will be deferred at the time
that the Bonus would otherwise have been paid.

4.4 Deferrals of DICP Amounts. Amounts which would otherwise mature under the
DICP but are deferred hereunder prior to January 1, 2006, will be deferred
immediately prior to the time that such amounts would otherwise mature under the
terms of the DICP.

Section 5. Matching Awards, Vesting and Forfeitures

5.1 Matching Awards. Prior to each Plan year, the SPC, within its sole
discretion, shall determine whether each Participating Employer shall be
required to contribute to the Account of each Participant employed by such
Participating Employer a Matching Award equal to a percentage of the
Participant’s Salary Deferral for that Plan Year and, if applicable, the amount
of the Matching Award for that Plan Year. Any Matching Award shall be credited
at the time of the crediting of the Salary Deferral amount to be matched.

5.2 Vesting. Subject to the forfeiture provisions of Section 5.3, a Participant
shall at all times be one hundred percent (100%) vested in the Participant’s
Salary Deferrals, Bonus Deferrals, DICP Amounts and all earnings thereon. A
Participant shall be one hundred percent (100%) vested in the Participant’s
Matching Awards, and on income earned on such Matching Awards at the end of the
Vesting Period. Notwithstanding any other provision of this Plan, a
Participant’s Account shall become one hundred percent (100%) vested upon the
Participant’s Normal Retirement, death, or Disability regardless of the
applicable Vesting Period.

5.3 Forfeitures. The following amounts shall be forfeited from a Participant’s
Account as of the date upon which the forfeiture is created:

(a) Seven Year Option Forfeitures.

(i) Early Retirement. An amount equal to four percent (4%) of the portion of the
Participant’s Account balance relating to Matching Awards and earnings thereon,
and Salary Deferrals subject to Matching Awards and earnings thereon, for each
full year Retirement occurs prior to Normal Retirement shall be forfeited.

 

8



--------------------------------------------------------------------------------

(ii) Termination for other than Death, Disability or Retirement. If termination
of service with the Company occurs for reasons other than death, Disability, or
Retirement, Matching Awards and all earnings thereon shall be forfeited.

(b) Retirement Option Forfeitures.

(i) Early Retirement. An amount equal to four percent (4%) of the Participant’s
Account balance relating to non-vested Matching Awards and earnings thereon, and
Salary Deferrals subject to Matching Awards and earnings thereon, for each full
year Retirement occurs prior to Normal Retirement shall be forfeited.

(ii) Termination for other than Death, Disability or Retirement. If termination
of service with the Company occurs for reasons other than death, Disability, or
Retirement, Matching Awards and all earnings thereon for Plan Years which are
nonvested, shall be forfeited.

Section 6. Investments and Earnings

6.1 Investments and Earnings For Deferrals and Matching Awards After April 1,
1998. With respect to the portion of a Participant’s Account relating to Salary
and Bonus Deferrals and Matching Awards made from and after April 1, 1998, and
DICP Amounts previously deferred hereunder, the amount credited to a
Participant’s Account shall be adjusted as of each Adjustment Date to reflect
such gain, loss and/or expenses incurred based on the experience of the
investments selected by the Participant prior to the date prescribed by the
Committee for the investment of his or her Account and taking into account
additional Deferrals credited to and distributions made from such Account since
the last Adjustment Date. The Committee shall have sole and absolute discretion
with respect to the number and type of investment choices made available for
selection by Participants, the timing and manner of Participant investment
elections and the method by which adjustments are made. The designation of
investment choices by the Committee shall be for the sole purpose of adjusting
Accounts pursuant to this Section and this provision shall not obligate the
Participating Employers to invest or set aside any assets for the payment of
benefits hereunder; provided, however, that a Participating Employer may invest
a portion of its general assets in investments, including investments which are
the same as or similar to the investment choices designated by the Committee and
selected by Participants, but any such investments shall remain part of the
general assets of such Participating Employer and shall not be deemed or
construed to grant a property interest of any kind to any Participant,
designated beneficiary or estate. The Committee shall notify the Participants of
the investment choices available and the procedures for making and changing
investment elections.

6.2 Investments and Earnings For Deferrals and Matching Awards Made Prior to
April 1, 1998. With respect to the portion of a Participant’s Account relating
to Salary Deferrals and Matching Awards made prior to April 1, 1998 under the
Seven Year Option, together with all earnings on such Salary Deferrals and
Matching Awards, the Trustee shall continue to invest such amounts in a fixed
income fund of investment grade securities under investment guidelines
established by the Committee. The Trustee shall continue to invest all other
contributions to Participants’ Accounts made prior to April 1, 1998 in a manner
consistent with investment guidelines established by the Committee. At the time
of distribution of the portion of Accounts attributable to Salary Deferrals and
Matching Awards made prior to April 1, 1998, Participants will receive their
Account balances relating to such pre-April 1, 1998 Salary Deferrals and
Matching Awards, including income determined by applying the Rate.

 

9



--------------------------------------------------------------------------------

6.3 Special One-Time Election for Notional Investment in Company Stock.

(a) Notwithstanding any other provision of the Plan to the contrary, the Plan
Administrator shall provide to those Participants who satisfy the eligibility
requirements of Section 6.3(b) the opportunity to make a special investment
election whereby all or a specified portion of such Participant’s vested Account
shall, effective as of December 28, 2007, be deemed to be invested in Company
Stock. Such election shall be made in such manner as is consistent with the
transition relief contained in Section 3.02 of Internal Revenue Service Notice
2007-86, to the extent such election, and the terms and conditions of this
Section 6.3, impact the form and timing of payment of amounts so invested. Such
elections shall be effected pursuant to election forms, shall be made within the
election period specified below, and shall be subject to other requirements as
may be approved by the Plan Administrator.

(b) Deemed investment elections under this Section 6.3 shall be permitted only
with respect to Participants who, as of December 28, 2007: (i) are eligible to
participate in the 2007 Stock Incentive Plan for Employees of Energy Future
Holdings Corp.; and (ii) have not elected to take a special distribution
pursuant to Section 8.6 of the Plan. Any such elections must be made on or
before December 28, 2007, and shall only be effective with respect to amounts
that would not have otherwise become distributable under the Plan in 2007.

(c) Any amounts designated by a Participant as deemed invested in Company Stock
by virtue of the special election permitted under this Section 6.3 shall be
reallocated from its current deemed investment to such Participant’s EFH Stock
Fund Account and shall be deemed invested in Company Stock effective as of such
time as designated by the Plan Administrator and communicated to Participants.
Amounts so designated shall be taken first from the vested portion of such
Participant’s Account that is subject to the Seven-Year Option and thereafter
from the vested portion of such Participant’s Account as is subject to the
Retirement Option, in each case, in the order in which such amounts were first
deferred to the Plan.

(d) All amounts held in a Participant’s EFH Stock Fund Account shall remain a
deemed investment in Company Stock (and may not be redirected or reinvested by
the Participant), except that such amounts may be (or shall be, to the extent
required) redirected into other investment options under the Plan upon the
occurrence of events as described in the Management Stockholder’s Agreement or
the Sale Participation Agreement that would otherwise permit (or require) a
transfer of such Company Stock had the Participant been the holder of such
Company Stock as of the date such Participant elected, pursuant to this
Section 6.3, to designate Company Stock as a deemed investment hereunder, or
where the repurchase by the Company of some or all of the Participant’s deemed
investment in Company Stock under the Plan has been duly authorized by action of
the Company or its designee. Upon any such required redirection, if the
Participant has not redirected the investment of such amounts with such period
as determined by the Plan Administrator after being notified of such required
reinvestment, the Plan Administrator may hold such amounts in cash pending
receipt of such Participant’s reinvestment direction. Any amount redirected,
however, although no longer deemed invested in Company Stock, shall nonetheless
remain allocated to the Participant’s EFH Stock Fund Account for purposes of
determining the form and timing of distribution with respect to such amounts.
For the sake of clarification, any reinvestment right or obligation under this
Section 6.3(d) shall apply only with respect to a number of shares of Company
Stock deemed held in such Participant’s EFH Stock Fund Account equal to the
total number of shares that would have been permitted or required to be sold by
the Participant, assuming the Participant had actually held such shares of
Company Stock directly for investment by such Participant outside of the Plan
and Participant otherwise held no other shares of Company Stock, upon the
occurrence of the event as described in the Management Stockholder’s Agreement
or the Sale Participation Agreement that would otherwise permit (or require) a
transfer or liquidation of Company Stock.

 

10



--------------------------------------------------------------------------------

(e) The distribution of amounts allocated to a Participant’s EFH Stock Fund
Account shall be governed exclusively by the provisions of this Section 6.3, and
not by the provisions of Article 8. Upon the earlier to occur of a Separation
from Service or an EFH Stock Fund Account Distribution Event (the “Applicable
Payment Event”), the Participant’s EFH Stock Fund Account shall become
distributable to the Participant. Such amount shall be distributed in the form
of (i) with respect to the portion, if any, of the EFH Stock Fund Account that
is deemed invested in Company Stock at the time of the distribution, either in
shares of Company Stock or cash, or any combination thereof, as determined by
the Company within its sole discretion; or (ii) in cash, with respect to the
portion, if any, of the EFH Stock Fund Account that has been reallocated into
any investment option other than Company Stock, as provided in Section 6.2(d).
Such distribution shall be made in a single lump sum to the Participant within
60 days of the Applicable Payment Event; provided, however, that in no event
shall payment be made later than the last day of the calendar year in which the
Applicable Payment Event occurs, or if later, the fifteenth (15th) day of the
third month following the date of the Applicable Payment Event. Such
distribution shall be reduced by the amount of any otherwise applicable
withholding or employment taxes. The amount of applicable withholding will be
calculated at the rate applicable to supplemental earnings with respect to such
Participant, and may be charged against the portion of the Participant’s EFH
Stock Fund Account that is distributed in cash or shares of Company Stock in
such proportion as the Plan Administrator may determine in its sole discretion.
The value of a share of Company Stock for purposes of calculating any amounts
withheld from a distribution, or the cash payable in lieu of shares as described
in clause (i) of this Section 6(e), shall be based upon the Valuation Date
immediately preceding, or concurrent with, the Applicable Payment Event.

(f) In the event a Participant receives a distribution of shares of Company
Stock pursuant to Section 6.3(e) above, such Participant shall hold such shares
subject to the terms of the Management Stockholder’s Agreement and the Sale
Participation Agreement, and for purposes of applying the terms and conditions
of the Management Stockholder’s Agreement and Sale Participation Agreement, such
Company Stock shall be deemed to have been purchased by the Participant on
December 28, 2007. Notwithstanding the foregoing, and in addition to any
transfer restrictions imposed by the Management Stockholder’s Agreement and Sale
Participation Agreement, a Participant receiving a distribution of Company Stock
shall not transfer any of such shares during the period commencing on the date
of the distribution and ending six (6) months thereafter. By designating an
investment in Company Stock pursuant to this Section 6.3, a Participant shall be
deemed to have consented to be bound by the terms and conditions of the
Management Stockholder’s Agreement and Sale Participation Agreement, regardless
of whether such Participant has executed such agreements.

 

11



--------------------------------------------------------------------------------

(g) The Plan Administrator, within its sole discretion, may require any
Participant who makes a deemed investment election under this Section 6.3 to
execute such documents or other agreements, including without limitation the
Management Stockholder’s Agreement and/or the Sale Participation Agreement, that
the Plan Administrator deems appropriate or necessary to ensure that the
investment in Company Stock is administered consistent with the terms of the
Plan, the requirements of Code Section 409A, and the intent of the Company in
allowing the election described in this Section 6.3.

Section 7. Participant Accounts

7.1 Separate Accounts. The Plan Administrator shall establish and maintain
separate individual Accounts for each Participant for deferrals of Salary, Bonus
and DICP Amounts, Matching Awards and earnings thereon for each Plan Year.

7.2 Unsecured Interest. No Participant or Beneficiary shall have any security
interest whatsoever in any assets of the Company or any Participating Employer.
To the extent that any person acquires a right to receive payments under the
Plan, such right shall not be secured or represented by any assets of the
Company or any Participating Employer.

Section 8. Distribution of Accounts

8.1 Value of Participant’s Accounts.

(a) Deferrals and Matching Awards Made On or After April 1, 1998. The value of
the portion of a Participant’s Account relating to Salary and Bonus Deferrals
and Matching Awards made on or after April 1, 1998, and deferrals of DICP
Amounts, shall be determined based upon the amount credited to such Account as
of the most recent Adjustment Date plus any Deferrals and Matching Awards
credited to such Account since such Adjustment Date.

(b) Deferrals and Matching Awards Made Prior to April 1, 1998. The value of the
portion of a Participant’s Account relating to Salary Deferrals and Matching
Awards made prior to April 1, 1998 shall be determined as of the last day of the
applicable Deferral Period.

(c) Reduction of Accounts Upon Distributions and Forfeitures. The amount of each
distribution made with respect to an Account and any forfeiture amounts applied
pursuant to Section 5.2 shall be deducted from the balance credited to such
Account at the time of distribution or forfeiture.

 

12



--------------------------------------------------------------------------------

(d) Offset of Benefit Provided Under Qualified Retirement Plan. Notwithstanding
any other provision of this Plan, the amount of a Participant’s benefit as
otherwise determined under this Plan as of September 30, 2009, (or, if less, the
balance as of December 31, 2009), shall be offset by the lump sum benefit
provided to such Participant (if any) under Section 7.5 of the EFH Retirement
Plan and specified in Part (II) of Appendix F thereof. Such offset shall be
applied first to the portion of a Participant’s Account that is subject to the
Retirement Option form of payment as described in Section 8.2(b), and second, to
the portion of a Participant’s Account subject to the Seven-Year Option
(beginning with the portion of the account that was most recently deferred and
that therefore would be otherwise subject to distribution from this Plan at the
latest time). Such offset shall finally be applied to offset the amount credited
to the Participant’s EFH Stock Fund Account, but only to the extent the amount
subject to reduction is no longer deemed invested in Company Stock.

8.2 Form and Timing of Distribution. The value of the Participant’s Accounts at
distribution shall be paid in cash, as follows:

(a) Seven-Year Option - in a lump-sum distribution as soon as practicable after
the end of the Deferral Period, but in no event later than sixty days following
such date. The portion of the Participant’s Account subject to distribution
hereunder shall be valued as of the end of the Deferral Period and shall not
earn interest or be otherwise adjusted for earnings for the period from the end
of the Deferral Period to the date of distribution.

(b) Retirement Option -

(i) Form of Payment upon Retirement - The aggregate amounts deferred under the
Retirement Option, together with any matching contribution or earnings
attributable thereto, shall be distributed in a single annual installment, or in
annual installments over the period certain elected by the Participant as
provided in Section 8.2(b)(iii) from two to ten years, or fifteen years, or
twenty years, commencing in the year after, but in no event later than twelve
months following the date of Retirement, subject, however, to the delay provided
for in Section 8.3. During the distribution period, undistributed amounts in the
Retirement Option shall continue to be adjusted for earnings pursuant to
Section 8.2(b)(iv). In the event of the death of a Participant or Beneficiary
during the distribution period, the remainder of the Account shall be
distributed to the Participant’s Beneficiary, or if no Beneficiary has been
designated, to the estate of the Participant or Beneficiary in a lump-sum
distribution as soon as practicable after the Participant’s date of death.

(ii) If Participant Terminates - If the Participant terminates employment prior
to Retirement, then the portion of his Account subject to the Retirement Option
shall be paid in a lump-sum distribution as soon as practicable after the end of
the Deferral Period, but in no event later than sixty days following such date.
The portion of the Participant’s Account subject to distribution hereunder shall
be valued as of the end of the Deferral Period and shall not earn interest or be
otherwise adjusted for earnings for the period from the end of the Deferral
Period to the date of distribution.

 

13



--------------------------------------------------------------------------------

(iii) Election of Payment Term - Each Participant shall elect the period over
which amounts in such Participant’s Account subject to the Retirement Option
shall be paid. Except as provided for in Section 8.2(b)(iv) below, such election
shall be made on or before the date the Participant first commences
participation in the Plan. Such election shall apply to the entire portion (if
any) of the Participant’s Account that is subject to the Retirement Option,
regardless of when such amounts were deferred or otherwise credited to the
Participant’s Account, and shall be irrevocable.

(iv) Special Distribution Elections - Notwithstanding the provisions of
paragraph (iii) above, Participants shall be entitled to make a distribution
election (or elections) at such time or times as determined by the Plan
Administrator consistent with Code Section 409A and the rules and regulations
issued thereunder with respect to all accounts deferred under the Plan before
and after such election(s), and such election(s) shall, to the extent determined
by the Plan Administrator consistent with Code Section 409A and the rules and
regulations issued thereunder, supersede any other elections previously made by
the Participant.

(v) Earnings During Distribution Period - With respect to the portion of the
Participant’s Account relating to Salary, Matching Awards and Bonus Deferrals
made on or after April 1, 1998 and DICP Amounts, the Participant may, within 60
days of Retirement, in accordance with administrative procedures established by
the Plan Administrator, elect to have all or a portion of his or her Account
allocated, in increments of 1%, to a Fixed Annuity Fund (“Fixed Annuity”), which
shall be credited a fixed rate of interest throughout the Retirement
distribution period. This rate will equal the Fixed Account rate in effect at
the time of Retirement. Any amounts not allocated to a Fixed Annuity by the end
of such 60-day period shall earn a variable annuity rate of return taking into
account the earnings and losses credited to the Participant’s Account as a
result of the investment return tracking elections made by the Participant
during the annuity period (“Variable Annuity”). Except as otherwise provided in
Section 9.2, with respect to the portion of the Participant’s Account relating
to Salary Deferrals and Matching Awards made prior to April 1, 1998, such
installments shall be made in a fixed amount which shall amortize the value of
such portion of the Participant’s Account over the period elected by the
Participant in Section 8.2(b)(iii), using the Rate as a projected earnings rate
of return.

(c) DICP Amounts. DICP Amounts that are deferred to the Plan prior to January 1,
2006 shall not be payable earlier than the later of (i) the date such amounts
would otherwise become payable hereunder, or (ii) the date that is five
(5) years after the date that such amounts were deferred to this Plan under
Section 4.4.

8.3 Delay of Certain Benefit Payments.

(a) With respect to any Participant who is a “specified employee” (within the
meaning of Code section 409A and the regulations issued thereunder), the
distribution of any benefits shall not commence earlier than the date that is
six (6) months following the date of such Participant’s Separation from Service.
In the event that any benefit payable in installments is delayed by application
of this Section 8.3(a), the period of payment shall not be extended, the first
payment shall include all amounts that would have otherwise been paid in the
absence of such delay, and subsequent payments shall be made at such times and
in such amounts as would have otherwise been paid in the absence of such delay.

 

14



--------------------------------------------------------------------------------

(b) The provisions of Section 8.3(a) shall not apply (i) with respect to any
distribution made on account of the death or Disability of the Participant, or
(ii) if, at the time of such Participant’s Separation from Service, no stock of
either the Company or the Participant’s employer is publicly traded on an
established securities market or otherwise.

8.4 Election to Delay Commencement of Retirement Option Payments.

Any Participant may make a one-time election to delay the commencement of
payment of that portion of his Account that is subject to the Retirement Option
payment provisions of Section 8.2(b), subject to the following:

(a) Such election shall be made no later than twelve (12) months prior to the
date on which such payments would have otherwise commenced (without regard to
the application of Section 8.3), and

(b) Such election must specify a payment date that will cause the commencement
of the payment of such amounts to be delayed for at least five (5) years beyond
the date such payments would have otherwise commenced in the absence of the
election under this Section 8.4.

(c) A Participant may make only one election under this Section 8.4 during the
period of his participation in the Plan and such election will be ineffective
until the expiration of twelve (12) months after the date it is made.

(d) An election under this Section 8.4 shall not be effective with respect to
any amount subject to the Retirement Option that is payable as a lump sum under
Section 8.2(b)(ii).

8.5 Distribution in the Event of an Unforeseeable Emergency. If a Participant
encounters an Unforeseeable Emergency, the Plan Administrator in its absolute
discretion may direct the Company to pay to such Participant such portion of the
Account, including the entire amount if appropriate, as the Committee shall
determine to be necessary to satisfy the need presented by such Unforeseeable
Emergency, plus amounts necessary to pay all taxes and penalties reasonably
anticipated as a result of the distribution. A distribution on account of an
Unforeseeable Emergency may not be made to the extent such emergency may be
relieved through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent the liquidation would not
itself cause severe financial hardship).

8.6 Special Payment Election(s). Effective as of December 4, 2007, and
notwithstanding any other provision of the Plan to the contrary, Participants
who would be otherwise eligible to make an election under Section 6.3 or 6.4 of
the Plan, will have the opportunity to make a special election or elections
regarding the form and/or timing of the payment of amounts previously deferred
under the Plan, consistent with the transition relief contained in Section 3.02
of Internal Revenue Service Notice 2007-86. Such elections under Section 8.6
shall be effected pursuant to election forms, shall be within specified election
periods, and shall be subject to other requirements as may be approved by the
Plan Administrator. Additionally, such elections may specify the funds to which
the elections may apply (including amounts subject to the Seven-Year Option, the
Retirement Option, or both), and the method by which any distribution effected
thereby shall be charged against the Participant’s Account under the Plan all as
determined or permitted by the Plan Administrator in its sole discretion. This
Section 8.6 shall be implemented and applied within the sole discretion of the
Plan Administrator, and in no event shall any Participant have any right to
demand a special payment election hereunder.

 

15



--------------------------------------------------------------------------------

Section 9. Certain Elections for Pre-April 1, 1998 Participants

9.1 Election to Continue Under Prior Plan Provisions. Notwithstanding anything
herein to the contrary, Eligible Employees who, as of March 31, 1998, were
Participants in this Plan were given the opportunity, pursuant to a one-time,
irrevocable written election, to have certain Plan provisions relating to
permitted Deferrals, Matching Awards and investments which were in effect
immediately prior to the effective date of the restatement of this Plan, as
described in Exhibit “B” attached hereto and incorporated herein by reference
(the “Prior Plan Provisions”), apply with respect to their future Plan
participation.

9.2 Election for Investment of Pre-April 1, 1998 Deferrals and Matching Awards.
Notwithstanding anything herein to the contrary, Eligible Employees who, as of
March 31, 1998, were Participants in this Plan and who do not make the election
provided for in Section 9.1 to have the Prior Plan Provisions apply to their
future Plan participation, were given the opportunity, pursuant to a one-time,
irrevocable written election, to have the investment provisions set forth in
Section 6.1 and the valuation provisions set forth in Section 8.1(a) apply to
the entirety of their Account, including Salary Deferrals and Matching Awards
made prior to April 1, 1998. The Account of each Participant who made such an
election was valued as of March 31, 1998 using the actual rate of return of such
Account assets in accordance with the investment provisions of Section 6.2. From
and after April 1, 1998, the provisions of Sections 6.2 and 8.1(b) no longer
applied to any portion of their Account. Furthermore, such Participant’s
election under Section 8.2(b)(iv) shall be applied as if all amounts in
Participant’s Account, subject to the Retirement Option, were deferred on or
after April 1, 1998.

Section 10. Nontransferability

10.1 Nontransferability. In no event shall the Company or any Participating
Employer make any distribution or payment under this Plan to any assignee or
creditor of a Participant or a Beneficiary. Prior to the time of a distribution
or payment hereunder, a Participant or a Beneficiary shall have no right by way
of anticipation or otherwise to assign or otherwise dispose of any interest
under this Plan.

 

16



--------------------------------------------------------------------------------

Section 11. Designation of Beneficiaries

11.1 Specified Beneficiary. A Participant shall designate a Beneficiary or
Beneficiaries who, upon the Participant’s death are to receive the amounts that
otherwise would have been paid to the Participant. All Beneficiary designations
shall be in writing and signed by the Participant, and shall be effective only
if and when delivered to the Plan Administrator during the lifetime of the
Participant. A Participant may, from time to time during his lifetime, change
his Beneficiary or Beneficiaries by a signed, written instrument delivered to
the Plan Administrator. The payment of amounts shall be in accordance with the
last unrevoked written designation of the Beneficiary that has been signed and
so delivered.

11.2 Estate as Beneficiary. If a Participant designates a Beneficiary without
providing in the designation that the Beneficiary must be living at the time of
each distribution, the designation shall vest in the Beneficiary all of the
distributions whether payable before or after the Beneficiary’s death, and any
distributions remaining upon the Beneficiary’s death shall be made to the
Beneficiary’s estate. In the event a Participant shall not designate a
Beneficiary or Beneficiaries, or if, for any reason, such designation shall be
ineffective, in whole or in part, as determined solely in the discretion of the
Plan Administrator, the distribution that otherwise would have been paid to such
Participant shall be paid to the Participant’s estate.

Section 12. Rights of Participants

12.1 Employment. Nothing in the Plan shall alter or interfere in any way with
the employment relationship between Participants and Participating Employers,
nor limit in any way the right of the Company or any Participating Employer to
terminate any Participant’s employment at any time. This Plan shall not confer
upon any Participant any right to continue in the employ of the Company or any
Participating Employer.

Section 13. Administration

13.1 Administration. The Committee shall be responsible for the administration
of the Plan. The Committee is authorized, in its sole discretion, to interpret
the Plan, to prescribe, amend, and rescind rules and regulations relating to the
Plan, provide for conditions and assurances deemed necessary or advisable to
protect the interests of the Company, and to make all other determinations
necessary or advisable for the administration of the Plan. The determination of
the Committee, interpretation or other action made or taken pursuant to the
provisions of the Plan, shall be final and shall be binding and conclusive for
all purposes and upon all persons whomsoever. The Committee shall appoint a Plan
Administrator to assist in carrying out the operations of the Plan and a Trustee
of the Trust to accompany the Plan.

13.2 Annual Reports. The Plan Administrator shall render annually a written
report to each Participant which shall set forth, at a minimum, the
Participant’s Account balances as of the end of the most recent Plan Year.

 

17



--------------------------------------------------------------------------------

Section 14. Amendment or Termination of the Plan

14.1 Amendment or Termination of the Plan. The Board of Directors may amend,
terminate, or suspend the Plan at any time. Further, the Committee may amend the
Plan at any time; provided, however, that the authority of the Committee to
amend the Plan shall be limited to amendments consistent with the following
criteria: (i) the amendment is administrative or ministerial in nature; (ii) the
amendment does not result in a material change to the Plan’s funding or costs (a
plan change is considered material if the amendment has a cost greater than $1
million to the Plan, as determined by the Committee in its sole discretion
exercised in good faith); or (iii) the Plan amendment is dictated by statute or
regulation. Any amendment, termination, or suspension of the Plan shall be
effective on such date as the Board of Directors or the Committee, as
applicable, may determine. An amendment or modification of the Plan may affect
Participants at the time thereof as well as future Participants, but no
amendment or modification of the Plan for any reason may diminish any
Participant’s Accounts as of the effective date thereof except that an amendment
may diminish a Participant’s benefit under this Plan to the extent a reasonably
equivalent or more favorable benefit is made available to such Participant under
another plan, policy or program of the Company. As soon as practical, but in no
event more than fifteen (15) days following Plan termination, the Participating
Employers shall make irrevocable contributions to the Trust in an aggregate
amount, as determined by the Committee, which when added to the total value of
the assets of the Trust at such time equals the total amount credited to all
Accounts as of the date of Plan termination. In the event the Plan is
terminated, no additional deferrals shall be permitted, and Participants’
Accounts shall be distributed at the time and in the manner that they would
otherwise have been distributed under the Plan in the absence of such
termination. In no event shall such termination result in the acceleration of
benefit payments hereunder.

Section 15. Corporate Changes

15.1 Dissolution or Liquidation. Notwithstanding any provision herein to the
contrary, upon the dissolution of the Company in a transaction subject to
taxation under Code section 331, the Participants’ Accounts shall vest as of the
day preceding the date of dissolution or liquidation and shall not be subject to
the forfeiture provisions of this Plan. The Company shall cause the full amount
of each Participant’s Account to be paid in cash in a lump sum to the
Participant, or his Beneficiary, as soon as is practicable, but in no event
later than sixty days following the date of dissolution or liquidation.

15.2 Change in Control. Notwithstanding anything in this Plan to the contrary,
in the event of a Change in Control: (i) the Participants’ Accounts shall vest
as of the day immediately preceding the date of such Change in Control and shall
not be subject to the forfeiture provisions of this Plan, and (ii) the
Participating Employers shall, as soon as possible, but in any event within
thirty (30) days, following such Change in Control, make irrevocable
contributions to the Trust in an aggregate amount which, when added to the total
value of the assets of the Trust at such time, equals the total amount credited
to all Accounts as of the date of such Change in Control. Thereafter, the
Participating Employers shall make monthly contributions to the Trust in
aggregate amounts sufficient to maintain the total value of Trust assets at an
amount equal to the total amount credited to all Accounts. Notwithstanding any
provision of this Plan to the contrary, no action taken on or within two years
following such Change in Control to amend or terminate this Plan shall be
effective unless written consent thereto is obtained from a majority of the
Participants.

 

18



--------------------------------------------------------------------------------

15.3 Funding Limitations. Notwithstanding Section 15.2 or any other provision of
the Plan or the Trust to the contrary, the Plan Administrator may authorize the
Trustee to make the following payments even if they would otherwise not be
permitted by the Trust, and a Participating Employer may refrain from making any
contributions or payments otherwise required or permitted to be made by the Plan
or the Trust, to the extent necessary to satisfy the following requirements.

(a) No amount shall be set aside or reserved directly or indirectly (under the
Trust or otherwise), during any restricted period (as defined in
Section 409A(b)(3)(B) of the Code) for the purpose of paying a Benefit under the
Plan to any Eligible Employee who is an applicable covered employee (as defined
in Section 409A(b)(3)(D) of the Code). It is understood that a restricted period
will generally occur in a Plan Year if any single-employer defined benefit plan
(an “Applicable Plan”) maintained by the Company or any company that is in a
controlled group that includes the Company (within the meaning of Sections
414(b) and (c) of the Code and guidance issued by the Internal Revenue Service)
is “at risk” within the meaning of Section 430(i) of the Code for the preceding
Plan Year. “Applicable covered employee” generally includes any Eligible
Employee who is, with respect to the Company or any entity under common control
with the Company, described in section 162(m)(3) of the Code or subject to the
requirements of Section 16(a) of the Securities Exchange Act of 1934. All such
persons are referred to herein as “Covered Employees.”

(b) The Plan Administrator shall monitor the funded status of each Applicable
Plan and will determine whether a restricted period exists with respect to any
such plan. If the Plan Administrator determines that a restricted period exists
for a Plan Year, it shall determine whether any amount, including earnings, has
been set aside or reserved during that period for the purpose of paying a
benefit to any Covered Employee or would be set aside but for the action of the
Plan Administrator. The Plan Administrator may request the Trustee to pay such
amount to the Company or to any other person designated by the Plan
Administrator or to otherwise segregate such amount from the assets of the
Trust. The foregoing shall not apply, however, to the extent that the Company
elects to treat the amount set aside or reserved as a transfer of property for
tax purposes and taxable to the Covered Employee accordingly.

(c) Subject to any guidance issued by the Internal Revenue Service, the Plan
Administrator may use any method it deems appropriate to calculate the amount
set aside or reserved for any Covered Employee during a restricted period. The
determination made by the Plan Administrator shall be binding on the Trustee and
each Covered Employee and any person claiming any interest in or payment from
the Trust related to such Covered Employee. The Plan Administrator may also
utilize any program approved by the Internal Revenue Service to correct any
amount that was improperly set aside under the Trust, and may adopt such rules
and procedures as it deems necessary to comply with Section 409A(b)(3) of the
Code.

 

19



--------------------------------------------------------------------------------

(d) The Plan Administrator shall maintain a record of any amount transferred
from the Trust pursuant to paragraph (b), or that a Participating Employer does
not contribute to the Trust. Such amount shall be credited with interest or
earnings based on what would have been allocable to such amounts if they had
been held in the Trust. Such amount shall be paid to the Trust as soon as
possible after the Plan Administrator determines that no Applicable Plan remains
in a restricted period. If any payment from the Trust to a Covered Employee or
the Covered Employee’s beneficiary has been reduced or withheld as a result of
the restrictions of this Section, such amount shall be paid to such employee in
a lump sum as soon as possible after the amount contemplated in the foregoing
sentence is paid to the Trustee. The Company may also make such payments
directly.

(e) The purpose of this Section is to comply with the restrictions of
Section 409A(b)(3) of the Code and shall be interpreted accordingly. This
provision is intended to impose only those restrictions that are required by
that Section and only on the persons covered by the Section. The Plan
Administrator shall interpret and apply this Section accordingly.

Section 16. Requirements of Law

16.1 Governing Law. The Plan is intended to satisfy the requirements of Code
section 409A and the regulations issued thereunder, and shall be construed to
that end. Except as otherwise preempted by Federal law, the Plan, and all
agreements hereunder, shall be construed in accordance with and governed by the
laws of the State of Texas.

Section 17. Withholding Taxes

17.1 Withholding Taxes. The Company shall have the right to deduct from all cash
payments under the Plan or from a Participant’s compensation an amount necessary
to satisfy any federal, state, or local withholding tax requirements.

Section 18. Investment and Funding

18.1 Trust. The benefits to be derived by Participants in the Plan will be
funded through the Trust, provided, however, that any assets held by the Trust
shall at all times be subject to the claims of judgment creditors of the
Company.

18.2 Funding of Trust. With respect to Deferrals made under the Seven Year
Option, the Participating Employers shall, promptly after Deferrals are credited
to Participants’ Accounts, provide the Trust with resources in amounts equal to
the amounts of such Deferrals. With respect to Deferrals made under the
Retirement Option, the Participating Employers shall fund the Trust through the
purchase of corporate owned life insurance or such other Trust assets as may be
determined by the Committee from time to time.

 

20



--------------------------------------------------------------------------------

18.3 Distributions from Trust. If Trust assets allocated to any Participant’s
Account for a Plan Year are less than the amount required to affect a
distribution to such Participant provided for in this Plan, the applicable
Participating Employer will pay such difference either through the Trust or
directly to the Participant. If, after all obligations to Participants hereunder
have been fully satisfied, there remain assets in the Trust, such excess amounts
shall be returned to the Company.

18.4 Funding and Distribution Requirements Under Certain Circumstances. The
provisions of this Section 18 shall be subject to (and, if deemed to be
contradicting, overridden by) the provisions of Section 15 of this Plan.

EXECUTED December 10, 2009, to be effective as of January 1, 2010.

 

Energy Future Holdings Corp. By:  

/s/ Paul M. Keglevic

  Paul M. Keglevic, Executive Vice President &   Chief Financial Officer

 

21



--------------------------------------------------------------------------------

EXHIBIT “A”

PARTICIPATING EMPLOYERS

As of January 1, 2010

EFH Corp. and each of its direct and indirect

subsidiary companies, but excluding

Oncor Electric Delivery Company LLC

and its subsidiaries.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT “B”

Prior Plan Provisions

The following provisions shall apply to all future Plan participation of
Participants who make the one-time irrevocable election to continue to be
governed by the Prior Plan Provisions in Section 9.1 of the Plan:

1. Deferral Election. The Participant may elect, irrevocably, by written notice
to the Plan Administrator on an election form and in the manner prescribed by
the Plan Administrator, to defer a percentage of Salary, in one percent
(1%) increments not to exceed a maximum of ten percent (10%), during each Plan
Year, in the Retirement Option, the Seven Year Option, or a combination thereof.
Deferrals of Bonus shall not be permitted.

2. Matching Awards. The Company shall contribute to each Participant’s Account,
as a Matching Award, an amount equal to one hundred percent (100%) of the amount
of Salary deferred by the Participant. Such contribution shall be credited at
the time of the crediting of the Salary Deferral amount to be matched.

3. Investments, Earnings and Valuation.

(a) The Trustee shall invest, as soon as administratively feasible, all
contributions received for Accounts held in Trust under the Seven Year Option of
the Plan in a fixed income fund of investment grade securities under investment
guidelines established by the Committee. Interest received on the investments
shall be reinvested in such fund. All other contributions shall be invested in
accordance with investment guidelines established by the Committee.

(b) At the time of distribution, the Participant will receive his Account
balance including income determined by applying the Rate.

(c) The total of all assets held by the Trustee for Accounts held in Trust will
be deemed held in an unsegregated fund for valuation purposes. Each month the
Trustee shall determine the value of each unit by dividing the current value of
the fund by the total number of units held in all such Accounts. The value of
Accounts held in Trust under the Retirement Option of the Plan shall be
determined in the same manner as amounts deferred under the Seven Year Option of
the Plan.

4. Forfeitures. The following provisions shall apply with respect to forfeitures
in lieu of the provisions of Section 5.3 of the Plan. The amounts described
below shall be forfeited from an Account as of the date upon which the
forfeiture is created:

(a) Seven Year Option Forfeitures.

(i) Early Retirement. An amount equal to four percent (4%) of the total Account
balance for each full year Retirement occurs prior to Normal Retirement shall be
forfeited.

 

B-1



--------------------------------------------------------------------------------

(ii) Termination for other than Death, Disability or Retirement. If termination
of service with the Company occurs for reasons other than death, Disability, or
Retirement, income on and contributions to the Matching Account shall be
forfeited and income in excess of six percent (6%) per annum credited to Salary
Deferrals shall be forfeited.

(b) Retirement Option Forfeitures.

(i) Early Retirement. An amount equal to four percent (4%) of the total Account
balance for all non-vested Plan Years for each full year Retirement occurs prior
to Normal Retirement shall be forfeited.

(ii) Termination for other than Death, Disability or Retirement. If termination
of service with the Company occurs for reasons other than death, Disability, or
Retirement, income earned on and contributions to the Matching Account, for Plan
Years which are nonvested, shall be forfeited and income in excess of six
percent (6%) per annum credited to Salary Deferrals shall be forfeited for all
nonvested Plan Years.

5. Value of a Participant’s Account. The cash value of a Participant’s Account
shall be determined as of the last day of the applicable Deferral Period, or, if
earlier, at termination of employment.

6. Form and Timing of Distributions. The form and timing of distributions shall
be subject to Section 8 of the Plan; provided, however, that the installments
shall be in a fixed amount which shall amortize the value of the Participant’s
Account in annual installments over the distribution period elected by the
Participant under Section 8.2(b)(iii), using the Rate as a projected earnings
rate of return.

7. Certain Inapplicable Provisions. The provisions of Sections 3, 4.1, 4.3, 5.1,
5.3, 6.1, 8.1(a) and 8.2(b)(iv) of the Plan shall not apply and shall be of no
force or effect with respect to any portion of the Participant’s Account or his
prior or future Plan participation. All of the remaining provisions of the Plan
shall remain in full force and effect.

 

B-2